Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
	Applicant’s arguments in the response filed 03/24/2022 have been considered and are persuasive. In particular, the examiner agrees with the applicant’s arguments that Lee does not teach apertures through a distal end of the pump body; at least the aperture 19 is positioned at a side surface of the pump body 10.
	However, prior art to Wu (US 6,955,531) is further relied upon to teach a piston pump body having apertures at a distal end, in which a selectable valve mechanism is positioned.
	The current office action is made non-final.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-3 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Wu (US Patent No. 6,955,531).

Wu teaches:

limitations from claim 1, a method of adjusting a pressure in a system, the system including a pump (1) fluidly coupled to a chamber (ball 40 for example) through a selector valve (30), the pump having a pump body (10) that defines a variable volume (11) therein, the pump body further defining a first aperture (12) and a second aperture (13) therethrough, the first aperture and the second aperture being located at a distal end of the pump body such that the first and second apertures are in fluid communication with the variable volume (see FIG. 2-3 and FIG. 4-8), the method comprising: orienting the selector valve to a first position (FIG. 5-6) of a plurality of positions relative to the pump body; flowing a first fluid from the variable volume (11) in a first flow direction through the first aperture (12) and into a first flow channel (351) of the selector valve via a first check valve (121) by decreasing a volume of the variable volume (FIG. 6; C. 4 Lines 5-9), the first flow direction of the first fluid through the first aperture being a flow direction out of the variable volume (to ball 40); and flowing a second fluid from a fluid source (the environment) in a second flow direction into a second flow channel (352) of the selector valve via a second check valve (131) and through the second aperture (13) by increasing the volume of the variable volume (FIG. 5; C. 3 Line 66 through C. 4 Line 4), the second flow direction of the second fluid through the second aperture being a flow direction into the variable volume (see FIG. 6);

limitations from claim 2, wherein the second flow channel is separate from the first flow channel (see FIG. 2-3 for example);

limitations from claim 3, wherein the second check valve is separate from the first check valve (see FIG. 2-3 for example);



Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wu (US Patent No. 6,955,531) as applied to claim 1 above, and in further view of Lee (US Patent No. 5,156,538).

Wu teaches orienting the selector valve in two distinct positions (see FIG. 5-6 as compared to FIG. 7-8), such that check valves (121, 131) allow fluid to flow into the chamber (40) from the volume (11) and into the volume (11) from the fluid source (environment) in the first position, and alternatively into the volume (11) from the chamber (40) and into the source (environment) from the volume (11) in the second position;

However, Wu teaches utilizing two channels (12, 13) rather than four channels to create the alternative alignments (i.e. reversal of fluid flow from the chamber 40);

Lee teaches:

a method of adjusting a pressure in a system, the system including a pump (FIG. 1-5) fluidly coupled to a chamber (B, 30) through a selector valve (20), the pump having a pump body (10, 11) that defines a variable volume (within tubular member 10) therein, the pump body further defining a first aperture (17) and a second aperture (17) therethrough, such that the first and second apertures are in fluid communication with the variable volume (see FIG. 1-5, wherein the apertures 17, 19 are located at the bottom end portion of the tube 10; C. 2 Lines 24-30), the method comprising: orienting the selector valve to a first position (shown FIG. 4) of a plurality of positions relative to the pump body; flowing a first fluid from the variable volume (tube 10) in a first flow direction through the first aperture (19) and into a first flow channel (within which check valve 26 is placed) of the selector valve via a first check valve (see outflow valve 26) by decreasing a volume (compression) of the variable volume, the first flow direction of the first fluid through the aperture being a flow direction out of the variable volume; and flowing a second fluid from a fluid source in a second flow direction (via port 19) into a second flow channel (in which valve 24 is positioned) of the selector valve via a second check valve (see inflow valve 24) and through the second aperture by increasing the volume of the variable volume (suction), the second flow direction of the second fluid through the second aperture being a flow direction into the variable volume (C. 3 Lines 17-32); and

limitations from claim 4, further comprising orienting the selector valve to a second position (FIG. 4) relative to the pump; flowing a third fluid from the chamber (B, 30) into a third flow channel (about valve 27) of the selector valve via a third check valve (see inflow valve 27) by increasing the volume of the variable volume; and flowing a fourth fluid from the variable volume (within 10) into a fourth flow channel (about valve 25) of the selector valve and to the fluid source (via port 19) via a fourth check valve (see outflow valve 25) by decreasing the volume of the variable volume; (C. 3 Lines 33-43);

It would have been obvious to one of ordinary skill in the art of pumps at the time of the invention to substitute a four channel selector for the two channel device of Wu (provide 4 channels in the top portion of component 10, where channels 12-13 are formed) such as is taught by Lee, in order to achieve a predictable result (i.e. providing reversible flow into and/or out of a chamber via the actuation of a selector). The examiner notes that both Wu and Lee are concerned with selectively switching the inlet and outlet sources of a piston pump including only a single piston-cylinder pumping mechanism.



Lee further teaches:

limitations from claim 5, wherein the third flow channel (about valve 27) is separate from the first flow channel (about valve 26), the second flow channel (about valve 24), and the fourth flow channel (about valve 25; see FIG. 1);

limitations from claim 6, wherein the fourth flow channel (about valve 25) is separate from the first flow channel (about valve 26), the second flow channel (about valve 24), and the third flow channel (about valve 27; see FIG. 1);



Wu further teaches:

limitations from claim 7, wherein the first position (FIG. 5-6) of the selector valve relative to the pump is different from the second position (FIG. 7-8) of the selector valve relative to the pump (see FIG. 7-8 in which component 30 is rotated 180 degrees from the position in FIG. 5-6);





Claim 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Patent No. 6,955,531) in view of Lee (US Patent No. 5,156,538) as applied to claims 1 and 4 above, and in further view of Shafer et al (US Patent No. 2,961,003).

Neither Wu nor Lee teaches a third position wherein the variable volume is isolated from fluid communication outside of the valve;

However, Shafer teaches:

limitations from claim 8, a fluid pump (FIG. 1) including a pump body (11-13) forming a variable volume (below piston 18-19), with first and second apertures (51, 53) therein; a selector valve (52) and a plurality of channels within the selector valve (see FIG. 9-13; for example channels 74, 76, 77) alternately directing fluid to different locations depending on valve position (positions in FIG. 10, 14, 16; C. 4 Line 68 through C. 5 Line 41); and further comprising isolating the variable volume from fluid communication outside the selector valve by orienting the selector valve in a particular position relative to the pump (FIG. 1, 9, 13; C. 4 Lines 4-7 “intermediate position”);

limitations from claim 9, further comprising isolating the variable volume from fluid communication outside the pump by orienting the selector valve in the third position relative to the pump (FIG. 1, 9, 13; C. 4 Lines 4-7 “intermediate position”);

limitations from claim 11, wherein a first position (see FIG. 10, 14, 16 for example, each showing positions of the valve wherein pump flow-through occurs) of the selector valve relative to the pump is different from the third position of the selector valve relative to the pump (see FIG. 1, 9, 13 showing a “third position” which is different than the first positions and blocks flow from the pump); 

limitations from claim 12, wherein a second position (see FIG. 10, 14, 16 for example, each showing positions of the valve wherein pump flow-through occurs) of the selector valve relative to the pump is different from the third position of the selector valve relative to the pump (see FIG. 1, 9, 13 showing a “third position” which is different than the first positions and blocks flow from the pump);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide a position for the valve of Wu that closed the pump volume off from its surroundings, as taught by the position in FIG. 1 and FIG. 9 of Shafer, in order to prevent fluid flow to or from the pump when the pump is not operational.



Regarding claim 10:

limitations from claim 10, wherein the selector valve comprises a fifth flow channel including a first flow blockage, and a sixth flow channel including a second flow blockage (While the pumps of Wu and Lee disclose only two and four channels and blockages (valves) respectively; it would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide more than four passages in order to provide fluid to and from further alternate locations during pumping; See MPEP 2144.04 Section VI. B re duplication of parts);



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746